DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments and amendments filed in the RCE filed on 6/2/21 have been fully considered and found to be persuasive.  Therefore the rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and have been found persuasive. The prior arts of record fail to teach or render obvious a full duplex transmission method where a first sending node and a second receiving node are the same node and that same node then receives data frames from a second sending node and sends data frames to a first receiving node, the same node also performing full duplex transmission with the first receiving node and the second sending node based upon a second indication information which was sent from the same node to the second sending node.  The  closest prior art found which was previously cited, is as follows:
Aggarwal et al US (20140169233) teaches a full-duplex sender 502 has won a contention round for access to a full-duplex receiver 504. After waiting for a DIFS duration 508, the sender 502 and receiver 504 engage in a RTS-CTS handshake 510 prior to initiate communication of data. Other half-duplex nodes 506 recognize the signals exchanged in the RTS-CTS handshake, and recognize the NAV 
Navalekar et al US (20150117269) teaches point-to-point and point-to-multipoint full duplex networking. In some embodiments, physical, medium access control (MAC), and routing protocols are integrated. In some embodiments, cross-layer optimization by the use of a full duplex capability table in performing routing and messaging is used to increase the channel utilization of full duplex networks, thereby making it possible for multiple nodes to communicate simultaneously over the same channel. In some embodiments, such full duplex capability is provided using Wi-Fi or Wi-Fi-like wireless protocols in a mesh network.
Suzuki et al US (20190116491) teaches terminal apparatus 1 can perform simultaneous transmission on multiple physical channels/of multiple physical signals in multiple TDD serving cells (component carriers) to be aggregated in an identical band. The terminal apparatus 1 can perform simultaneous reception on multiple physical channels/of multiple physical signals in multiple TDD serving cells (component carriers) to be aggregated in an identical band.
None of these references taken alone or in any reasonable combination, teach the claims as amended, in conjunction with other limitations, therefore the claims are allowed over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478